ANDERSON, J. —
The action of the trial court in permitting the state to examine the witness Smallwood, af*63ter the defendant liad closed Ids evidence, was discretionary, notwithstanding the evidence was not in rebuttal, and should more properly have been brought out before the state rested. — Braham v. State, 143 Ala. 28, 38 South. 919; Riley v. State, 88 Ala. 193, 7 South. 149; 8 Ency. Pl. & Pr. 132.
So much of the argument of the solicitor as was objected to was legitimate as a reply to the argument of counsel for the defendant, and the trial court committed no error in refusing to exclude the same. — Bardin v. State, 143 Ala. 74, 38 South. 833.
The judgment of the city court is affirmed.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.